OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                            AUSTIN




Honorable Charles S. MaXfllan
County Attorney
San hugustine County
San Augustine, Texae
Dear Slrx




                                      yu    eoaaiy rer
                                     re the mtrmat ax-
                                      rcu that,pmlv
                                      ot e36e6 see        th6
                                      a6iderb.g t&h :questlom,
                                ur appreolation.



                         debb for any purpose shall
                        in any manner by any city or
                      ~~~lslon is made, at the tiae of
                        , for levylag and aolleatlnga
       sufficient tax to pay the intereet thereon and
       providz ;t*lzast two par cent (S$) as a sinking
       iand;      .
           Our Supreme Court in 1895 stated the e&feat of the a-
bove   constitntiodalprovision as follows:
Honorable Charles 5. MoMillan,Page 2


         "Therefore,the attempted *creation'or *in-
    ourrhg* or a 'debt*.for any conceivablepurpose,
    and in any conoelvablemanner, without making the
    *provialonl,is contraryto the express prohibition
    or the oonstitutloaad void; and it IS wholly im-
    materialwhether the oonslderatlonor *purpose*or
    the transactionbe properly olassed as an item of
    orfl~aaryor current expenses, or otherwise,and
    whether the 'debt' be evfdenaed by an ordinary
    verbal.or written contract, a note, or a bond."
    l&Wetllr. City Of W30, 89 Ter. Sg,,+X5Sr.W. X32.




otiae fmud #at tEe obX%@ticm8 waxa aot wdebtaw aud It was upon
thIsbaaim,that thair~afi~ty*as euatai.~~Q.It fs 8tatOdln
tEa opinions
         ** * *but under no.oae of.the assiglDBent&doea
    the plainti$Z In error raise the qrtestiont&at for
    the years la whleh the water was used by she City
Bonorable Charles S. bfoMlllan,
                              Page 3


      of Tyler the current expenses were greater than
      the current revenue. The making or a contrtct ror
      water for a number of years to be delivered in the
      future did not create a debt against the aity, but
      the liabilityof the city arose upon the use by it
      of the water during each year. * * * It is there-
      rore imaterial that the ourrent expenses for 1889
      were greater than the current revenue or the City
      or Tyler, and we shall nat further discuss that
      phase of the question."
          Whether an obligation creates a *debt* WI&IQ ths a-
‘bareConstlfutlodalpro~IaIon Is not eontrolled by a detemlna-
tfon that it may ba properly olassitfedas *orQInar$expense*~
for auah expenses may oonstltutea *debt? If It Is Iatonded that
they shall be pa%d out or the revanues of futare yeas+ or, If
.thay,together with the valid outstandfngwarrants agalwt  t&a
fuud exceeds the moneys available plus the reasonablyan$Ioipat-
ed revennes for the year. Carronolted saprai Bramale J.
.Btrength,aupra, was a ease oonoemed with *ordinary~ens#@.
.anQthe warrants were payable o-sit
                                  or the g&ersl -~~VMIUOmud.
The   oonrtob8ervad:
            '** * *It &teemsto us It easily aould be Qe-
       tar&mid at any tti whether the sum of &aIms
       reprewatlag urQla8ry ampeases of the eouaty a-,
       momted to'as mueh'ae~-It  reasonabLy ueulQ bs ax-
       peoted the earreat rawaaues of the aountywoulQ
      .aarouat ts. When it was found they dIQ, It seems
       to UE it might very well ba aald that sush on%-
       nary expqase8 or ths ooonty as were thereafter
       InourreQwere .+&In the prohibitionof wutlom
       9 oreArtlale X.1or the Constftatlon,w
           It Is oar opinion that warrants Issued by a aouaty for
ourrent expenses are void, where a0 provIsion la mado aa provided
la Constitution,Artlale Il.,Section I, at the tInm the obllga-
tion Is Inourred~andit In intended that they shall be paid oat
es revenues or rutuF0yeara, or where such warrants when addad
to ml.ld outstandingwarrants againat the fund exaeed the avail-
able balance and the reasonableand lawfully oontemplatedor ex-
paotqd revenaes for that year. What may be reasoaablyand ladull]
Honorable Charles S. MaMlllan,Page 4


contemplated or expected revenues for the year does not neces-
sarily depend-upon actual collections.
          Inasmuahae your request does not aet forth the facts
oontrollingthe warrant.6you have in mind, we are unable to
give you a categorioalauawer as to their validity.
                                       Your8 very truly
                                  ATTORNEY@NEFUL OFTEXA8
                                            ,


                                  BY
   hPPROV'5QJUL 14, 1939                          Aseirtent


                                    COMMllTEE